         Case 1:18-cr-00036-JPO Document 476 Filed 07/10/20 Page 1 of 1

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 10, 2020

By ECF

The Honorable J. Paul Oetken
United States District Judge
40 Foley Square
Southern District of New York
New York, New York 10007

               Re:    United States v. Thomas Whittle,
                      18 Cr. 36 (JPO)

Dear Judge Oetken:

       The Government writes, with consent of defense counsel, to provide an update to the
Court on the defendant’s sentencing. The parties respectfully request that the Court schedule a
sentencing date for late October or early November.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                                by:              /s/
                                                      Rebecca Mermelstein
                                                      Martin Bell
                                                      Jordan Estes
                                                      Margaret Graham
                                                      Assistant United States Attorneys
                                                      (212) 637-2360/2463/2543/2923
